Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 20 were previously pending.  Claims 1, 4 - 7, 9 - 14, and 16 – 20 were amended in the reply filed January 21, 2021. Claims 1 – 20 are currently pending.  

Response to Arguments
The following arguments are in response to Applicant’s Response filed January 21, 2021.
Applicant’s arguments, see pages 11 - 12 of Applicant’s Response, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
 Applicant’s arguments, see pages 123 of Applicant’s Response, with respect to 35 U.S.C 101 for Non-statutory Subject Matter for claims 1 - 13 have been fully considered and are persuasive.  The rejection has been withdrawn. The amended claims fall under one of the statutory categories.  
Applicant's arguments, see pages 13 – 15, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to claims 1 – 20, see pages 15 – 20 of Applicant’s Response, with respect to the U.S.C. 103 rejections regarding Medina, have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, and 10 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the user application" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of Examination, “the user application” shall be interpreted as “the first application.”

Claim 10 recites the limitation "the user application" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 11 – 13 are rejected under 35 U.S.C. 112(b) because they depend on claim 10 and do not cure its deficiencies.

Claim 14 recites the limitation “the computing device associated with the paired driver accounts” in line 16.  The previous limitation recites “a first computing device” but it is not associated with the paired user accounts and is instead associated with the user account.  Accordingly, it is unclear whether “the computing device associated with the paired driving accounts” refers to the “first computing device” or a different computing device altogether.  For the purposes of Examination, the limitation shall be interpreted as “a computing device associated with the paired driver accounts or the first computing device associated with the user account.”

Claims 15 – 20 are rejected under 35 U.S.C. 112(b) because they depend on claim 10 and do not cure its deficiencies.
Examiner’s Note: Examiner suggests rewording claim 14 to positively recite the device, or devices, if there are multiple driver devices that are providing the physical tracking locations of more than one driver.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker, et al (hereafter referred to as Dicker), in view of WO 2008132520 A1 to Prodromidis et al. (hereafter referred to as Prodromidis), and in view of Christian Holst’s article Usability Testing Accordion-Style Checkouts: 2 UX Pitfalls that 75% of Sites Neglect (hereafter referred to as Holst). 

As per claim 7, Dicker, as shown, discloses the following limitations:
A system for coordinated location tracking of computing devices over a computerized network, comprising: ([0011] Fig 1 – 3  According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-
a. a management application, in communication with a computerized network, that manages provision of on-demand driver services; ([0011]  A network system is disclosed herein that can provide a ride scheduling feature for a designated application of an on-demand transportation service. According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service--which can be managed by the network system. The network system can receive user requests for scheduled transport requests, where the user can input a future time for service (e.g., a scheduled future date and/or time, as compared to the current time), a start location, and a destination. In certain implementations, the network system can manage a ride or transport service scheduling log (referred to herein as scheduling log) including all scheduled transport services for a given region.  See Fig 1 – 100 Network System)
b. a first computing device including a first application, in communication with the management application over the computerized network and including a graphical user interface providing all selection categories required for submission of a booking request, ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various 
c. a second computing device including a second application in communication with the management application over the computerized network and including a location tracking device that tracks the location of the second computing device and provides the location of the second computing device to the management application or the first application. ([0065] FIG. 3 is a block diagram illustrating a driver device executing a designated driver application for a transport arrangement service, as described herein. The driver device 300 can store a designated driver application 332 in memory 330, which the driver can execute via user inputs 318 to notify the network system 390 (e.g., the transport coordination system 100 of FIG. 1) that the driver is available to service start requests and scheduled ride requests. In many examples, the user device 200 of FIG. 2 and the driver device 300 of FIG. 3 can comprise mobile computing device (e.g., smart phone devices) that can execute any number of applications stored thereon. Upon initiating the driver application 332, the driver device 300 can initiate a GPS module 360 to transmit location data 362 to the network system 390 over a network 380. Based on the location data 362, the network system 390 can transmit transport invitations 392 to the driver device 300 for transport requests at proximate locations in relation to the driver's current location. See Fig 1 – 187, 188 and Fig 3 – 360) 

Regarding the following limitation, Dicker teaches a driver interface with buttons performing different functions, but does not teach that one of the functions is for pairing accounts of two drivers.  
d. a driver interface with a pairing button that allows two drivers to pair their accounts (Dicker FIG. 3 [0066]  In executing the driver application 332, the processor 340 can generate a driver application interface 342 on a display screen of the driver device 300 to enable the driver to accept or decline the transport invitation 392, or to cancel a currently accepted invitation 392.)
However, Prodromidis teaches pairing of accounts of two drivers via communication devices such as mobile phones. (Page 7 lines 6 – 18 In contrast, in case of successful pairing, both drivers receive at their Communication Devices instructions to collaborate. Specifically: The driver seeking a parking space receives instructions with the exact location of the parking space, the time until the space is reserved and information on how to uniquely identify the paired driver, e.g. via the vehicle's brand, color, last two letter or digit of the license plate or VIN. The driver that is about to depart receives instructions with the estimated wait time together with information on how to uniquely identify the paired driver, e.g. via the vehicle's brand, color, last two letter or digit of the license plate or VIN. Next, the Parking Space Matching and Central Control server (10) debits the account of the driver seeking the parking space for the reservation amount, set by the server, via the Account Validation and Payment Processing server (4) and logs the transaction data in the Transaction Database server (6).)
One of ordinary skill in the art would have recognized that applying the known technique of Prodromidis to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Prodromidis to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such pairing of accounts of two drivers using mobile communication devices. Further, applying pairing of accounts of two drivers to Dicker with the application interface displaying buttons, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient 
Examiner’s Note: As currently claimed, there is no nexus between the “driver interface” and the other system limitation functionality. 

Regarding the following limitation, Dicker teaches the selection categories for a booking request of on-demand driving service (Dicker FIG. 4C – 4D), but does not explicitly teach that the categories are on the same user interface and conditionally hidden.  
all selection categories required for submission of a booking request for on-demand driving service requirements on the same user interface page and every form associated with each of the plurality of selection categories is conditionally hidden together on the same user interface page; 
However, Holst teaches a user interface using an accordion-style checkout for completing a transaction. (Holst: Figure on page 1. Page 1 - In accordion-style checkout flows, the just-completed step collapses and the new step expands – hence, the name “accordion”. The accordion concept is seen here in Walmart’s checkout where step 2 collapses into a text summary once the user progresses to step 3. Page 12 - The majority of accordion-style checkout designs are implemented around the notion of a “one-page checkout with multiple collapsed sections”. In fact, 56% of major US e-commerce sites with accordion-style checkouts have implemented it as a single page.)
One of ordinary skill in the art would have recognized that applying the known technique of Holst to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Holst to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such one-page checkout with multiple collapsed sections. Further, applying one-page checkout with multiple collapsed sections to 

As per claim 8, 
Dicker, in view of Prodromidis and Holst, as shown in the rejection above, disclose all of the limitations of claim 7.  Holst further teaches the following limitation:
wherein the plurality of selection categories are each conditionally hidden by toggle selection of an icon displayed via the graphical user interface of the user application. (Holst: Figure on page 1.)
It would have been obvious to one ordinary in the skill of the art at the time of the invention to combine the on-demand transportation services of Dicker to include the features of Holst with the motivation that (Holst Page 3 - One of the key concepts of an accordion checkout is to make all the checkout steps individual expanding and collapsing sections. During usability testing we observed that accordion-style checkouts both help encourage users to review their typed information and offer them a seamless way to edit that order information, should they detect inaccuracies or typos.)

Claims 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker, in view of Prodromidis and Holst, and further in view of Sarah Perez’s article Too Drunk To Drive, But Still Wanna Get Your Car Home? There’s An App For That, (herein after Stear Clear) and to US 20100090891 A1 to Donovan (hereafter referred to as Donovan). 

As per claim 9

further comprising a third computing device including a third application in communication with the second application that includes a graphical user interface that displays the tracked location of the second computing device, thereby permitting the third application to chase the second application (Donovan FIG. 4B [0034] In one example, the display 550 is disposed at one of the ground vehicles (e.g., a primary ground vehicle (not shown)). The display 550 may also render a symbol (e.g., a symbol 596) to indicate the position of the primary ground vehicle so that an operator of the primary ground vehicle may determine its position relative to other vehicles (e.g., 562a, 562b, 552a, 552b). The display 550 may also include a directional symbol 598 that indicates the direction the primary ground vehicle is traveling. [0035] In other examples, the other ground vehicles 552a, 552b include their own respective display that includes relative ground and air vehicle information.)
One of ordinary skill in the art would have recognized that applying the known technique of Donovan to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Donovan to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multiple vehicle location tracking and display on multiple user interfaces. Further, applying multiple vehicle location tracking and display on multiple user interfaces to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient location monitoring of multiple vehicles coupled with the ability to follow or navigate to a location of another vehicle displayed on the user interface. 

Stear Clear further discloses the following:
while providing an on-demand driving service wherein a first driver drives a user vehicle and a second driver operates as a chase driver to pick-up the first driver on termination of the on-demand driving service. (Stear Clear: Page 3 Figure. Page 2 Figure - But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business. The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker, in view of Prodromidis and Holst, to include features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.

As per claim 10
The combination of Dicker, in view of Prodromidis and Holst, in further view of Stear Clear and Donovan, as shown above, discloses all of the limitations of claim 9. Stear Clear further discloses the following:
wherein the management application submits a booking request from the user application to one of: the primary driver application and the chase driver application. (Page 3 - When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker, in view of Prodromidis and Holst, to include features of Stear because it reduces the 

As per claim 11
The combination of Dicker, in view of Prodromidis and Holst, in further view of Stear Clear and Donovan, as shown above, discloses all of the limitations of claim 10. Dicker further discloses the following:
wherein the user application submits a driver query to the management application to query a driver database including nearby drivers that have sign-in to the system. ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.)

As per claim 12
The combination of Dicker, in view of Prodromidis and Holst, in further view of Stear Clear and Donovan, as shown above, discloses all of the limitations of claim 11. Dicker further discloses the following:
wherein the user application provides the user the ability to select a driver queried from the management application and then includes the selected driver in the booking request. ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.)

As per claim 13
The combination of Dicker, in view of Prodromidis and Holst, in further view of Stear Clear and Donovan, as shown above, discloses all of the limitations of claim 12. Dicker further discloses the following:
wherein the primary driver application displays the booking request and provides the primary driver the ability to accept or decline the booking request. ([0066] The transport invitations 392 may be invitations for on-demand rides, or invitations to service a scheduled transport request. The transport invitations 392 can be received by a communications interface 310 of the driver device 300 and processed by a processor 340. In executing the driver application 332, the processor 340 can generate a driver application interface 342 on a display screen of the driver device 300 to enable 


Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker, in view of Holst, Stear Clear, US 20100090891 A1 to Donovan and US 20100274569 A1 to Reudink (hereafter referred to as Reudink).
As per claim 1, 
Dicker, as shown, discloses the following limitations:
A system for coordinated location tracking of computing devices over a computerized network, comprising: ([0011] Fig 1 – 3  According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service—which can be managed by the network system. [0018] the network system can perform a lookup of estimated time of arrival (ETA) information based on driver device locations)
a. a management application, in communication with a computerized network, that manages provision of on-demand driver services; ([0011]  A network system is disclosed herein that can provide a ride scheduling feature for a designated application of an on-demand transportation service. According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service--which can be managed by the network system. The network system can receive user requests for scheduled transport requests, where the user can input a future time for service (e.g., a scheduled future date and/or time, as compared to the current time), a start location, and a destination. In certain implementations, the network system can manage a ride or transport service 
b. a first computing device having a first application, the first computing device in communication with the management application over the computerized network and including a graphical user interface providing a plurality of selection categories associated with provision of on-demand driving service, ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.  See Fig 2 - User Device 200, Designated App 232)

Regarding the following limitation, Dicker does not teach the plurality of selection categories are conditionally hidden together on the same user interface page, however, Holst teaches:
wherein forms associated with each of the plurality of selection categories are conditionally hidden together on the same user interface page; (Holst: Figure on page 1. Page 1 - In accordion-style checkout flows, the just-completed step collapses and the new step expands – hence, the name “accordion”. The accordion concept is seen here in Walmart’s checkout where step 2 collapses into a text summary once the user progresses to step 3. Page 12 - The majority of accordion-style checkout designs are 
One of ordinary skill in the art would have recognized that applying the known technique of Holst to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Holst to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such one-page checkout with multiple collapsed sections. Further, applying one-page checkout with multiple collapsed sections to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved checkout process for users booking on-demand driving services that would allow more efficient input and review of details regarding the request by the user prior to completing the checkout.  

Dicker further discloses the following limitation: 
c. a second computing device having a second application, the second computing device in communication with the management application over the computerized network and including a location tracking device that tracks the location of the second computing device; ([0065] FIG. 3 is a block diagram illustrating a driver device executing a designated driver application for a transport arrangement service, as described herein. The driver device 300 can store a designated driver application 332 in memory 330, which the driver can execute via user inputs 318 to notify the network system 390 (e.g., the transport coordination system 100 of FIG. 1) that the driver is available to service start requests and scheduled ride requests. In many examples, the user device 200 of FIG. 2 and the driver device 300 of FIG. 3 can comprise mobile computing device (e.g., smart phone devices) that can execute any number of applications stored thereon. Upon initiating the driver application 332, the driver device 

The combination of Dicker and Holst does not disclose the following limitations; However Donovan teaches the following: 
d. a third computing device having a third application, the third computing device in communication with the second application, that includes a graphical user interface that displays the tracked location of the second computing device, thereby permitting the third application to chase the first second application (Donovan FIG. 4B [0034] In one example, the display 550 is disposed at one of the ground vehicles (e.g., a primary ground vehicle (not shown)). The display 550 may also render a symbol (e.g., a symbol 596) to indicate the position of the primary ground vehicle so that an operator of the primary ground vehicle may determine its position relative to other vehicles (e.g., 562a, 562b, 552a, 552b). The display 550 may also include a directional symbol 598 that indicates the direction the primary ground vehicle is traveling. [0035] In other examples, the other ground vehicles 552a, 552b include their own respective display that includes relative ground and air vehicle information.)
One of ordinary skill in the art would have recognized that applying the known technique of Donovan to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Donovan to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multiple vehicle location tracking and display on multiple user interfaces. Further, applying multiple vehicle location tracking and 

The combination of Dicker, Holst, and Donovan does not disclose the following limitations; However Stear Clear teaches the following: 
while providing an on-demand driving service wherein a first driver drives a user vehicle and a second driver operates as a chase driver to pick-up the first driver on termination of the on-demand driving service.  (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  

Regarding the following limitation, Dicker, in view of Holst, Donovan and Stear Clear, does not teach a tracking module that determines proximity of the applications and functionally links them based on their proximity.  However, Reudink teaches the following: 
e. a tracking module that determines if the second application and third application are proximate each other and functionally linking the second application with the third 
One of ordinary skill in the art would have recognized that applying the known technique of Reudink to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Reudink to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such functional linking through user applications when device locations are detected within proximity of each other. Further, applying functional linking through user applications when device locations are detected within proximity of each other to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient tracking and information sharing with other nearby drivers in proximity that are also participating as on-demand driving service providers.
As per claim 2
The combination of Dicker, in view of Holst, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Dicker further discloses the following:
wherein the plurality of selection categories include at least two of the selections categories consisting of: payment method/terms, notes/instructions, and price estimate.  (Dicker: FIG. 4C shows an input screen with a fare estimate and payment details.  [0069] In certain implementations, as shown in FIG. 4C, selection of the 

As per claim 3
The combination of Dicker, in view of Holst, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Holst further discloses the following:
wherein the plurality of selection categories are conditionally hidden by toggle selection of an icon displayed via the graphical user interface of the user application.  (Holst: Figure on page 1, see “Edit” button for toggle function. Page 1 - In accordion-style checkout flows, the just-completed step collapses and the new step expands – hence, the name “accordion”. The accordion concept is seen here in Walmart’s checkout where step 2 collapses into a text summary once the user progresses to step 3. Page 12 - The majority of accordion-style checkout designs are implemented around the notion of a “one-page checkout with multiple collapsed sections”. In fact, 56% of major US e-commerce sites with accordion-style checkouts have implemented it as a single page.)
One of ordinary skill in the art would have recognized that applying the known technique of Holst to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Holst to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such one-page checkout with multiple collapsed sections. Further, applying one-page checkout with multiple collapsed sections to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved checkout process for users booking on-demand driving services that would allow more efficient input and review of details regarding the request by the user prior to completing the checkout.  

As per claim 4
The combination of Dicker, in view of Holst, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Stear Clear further discloses the following:
wherein the primary driver application and the chase driver application are functionally linked through the management application to form a single drive crew account within the management application.  (Page 1 Figure. Page 2 - But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Holst to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  

As per claim 5
The combination of Dicker, in view of Holst, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Stear Clear further discloses the following:
wherein the management application submits a booking request from the user application to one of: the primary driver application and the chase driver application.  (Page 2 - But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three 
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  

As per claim 6
The combination of Dicker, in view of Holst, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Dicker further discloses the following:
wherein the user application includes all selection categories required for submission of a booking request for on-demand driving service requirements (FIG. 4C shows all selection categories required for booking on-demand driving services [0069] In certain implementations, as shown in FIG. 4C, selection of the scheduled ride feature 410 can cause a scheduled ride input screen 414 to be generated that enables the user to input the various details of the scheduled ride, such as a pick-up data and time, a pick-up location, and a destination.)

Regarding the following limitation, Dicker does not teach that the selection categories are on the same user interface and conditionally hidden, however, Holst teaches: 
on the same user interface page and every form associated with each of the plurality of selection categories is conditionally hidden together on the same user interface page. (Holst: Figure on page 1. Page 1 - In accordion-style checkout flows, the just-completed step collapses and the new step expands – hence, the name “accordion”. The accordion concept is seen here in Walmart’s checkout where step 2 collapses into a text summary once the user progresses to step 3. Page 12 - The majority of accordion-style checkout designs are implemented around the notion of a “one-page checkout with multiple collapsed sections”. In fact, 56% of major US e-commerce sites with accordion-style checkouts have implemented it as a single page.)
One of ordinary skill in the art would have recognized that applying the known technique of Holst to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Holst to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such one-page checkout with multiple collapsed sections. Further, applying one-page checkout with multiple collapsed sections to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved checkout process for users booking on-demand driving services that would allow more efficient input and review of details regarding the request by the user prior to completing the checkout.  

Claims 14 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker, in view of Holst, Stear Clear and US 20150063186 A1 to Kakadia et al (hereafter referred to as Kakadia). 

As per claim 14, 
Dicker, as shown, discloses the following limitations:
A method of coordinated location tracking of computing devices over a computerized network ([0011] Fig 1 – 3  According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service—which can be managed by the network system. [0018] the network system can perform a lookup of estimated time of arrival (ETA) information based on driver device locations), comprising the steps of: 
b. providing a user application in association with a user account, wherein the user application is communication with the management application over the computerized network and including a graphical user interface providing all selection categories required for submission of a booking request for on-demand driving service requirements  ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.  FIG. 4C shows all selection categories required for booking on-demand driving services [0069] In certain implementations, as shown in FIG. 4C, selection of the scheduled ride feature 410 can cause a scheduled ride input screen 414 to be generated that enables the user to input the various details of the scheduled ride, such as a pick-up data and time, a pick-up location, and a destination.)

Dicker does not teach the following limitations; however, Holst does teach the following limitations:
on the same user interface page and every form associated with each of the plurality of selection categories is conditionally hidden together on the same user interface page; (Holst: Figure on page 1. Page 1 - In accordion-style checkout flows, the just-completed step collapses and the new step expands – hence, the name “accordion”. The accordion concept is seen here in Walmart’s checkout where step 2 collapses into a text summary once the user progresses to step 3. Page 12 - The majority of accordion-style checkout designs are implemented around the notion of a “one-page checkout with multiple collapsed sections”. In fact, 56% of major US e-commerce sites with accordion-style checkouts have implemented it as a single page.)
One of ordinary skill in the art would have recognized that applying the known technique of Holst to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Holst to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such one-page checkout with multiple collapsed sections. Further, applying one-page checkout with multiple collapsed sections to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved checkout process for users booking on-demand driving services that would allow more efficient input and review of details regarding the request by the user prior to completing the checkout.  

The combination of Dicker and Holst does not disclose the following limitations; However Stear Clear discloses the following: 
a. providing paired driver accounts within a management application, in communication with a computerized network, that manages provision of on-demand driver services; (But, says Sher, “our real magic is the software, and the fact that we 
c. functionally coupling the paired driver accounts with the user account via a booking request for on-demand driving services;  (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business. The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
d. tracking the physical locations, via a tracking device, of a computing device associated with the paired driver accounts or the user account.  (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s 
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.    

Regarding the following limitation, Dicker, in view of Holst and Stear Clear, teaches generating a paired driver account of two individual drivers.  Dicker, in view of Holst and Stear Clear suggests that the two driver accounts are paired through the management application that has all the management reporting functions necessary (Stear Clear “and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.”), but doesn’t explicitly teach linking individual driver accounts to a paired driver account having its own driver identification information, however, Kakadia teaches:   
e. generating a paired driver account that links to each of the driver accounts but has its own driver identification information. (Kakadia [0039] In some implementations, provisioning device 210 may determine a group identifier associated with the group. For example, the group identifier may include a group name, a group number, a group ID (e.g., a unique set of characters), or the like. Additionally, or alternatively, provisioning device 210 may determine a member identifier associated with a member of the group (e.g., user device 240, a user of user device 240, etc.). For example, the member identifier may include a set of characters (e.g., numbers, letters, symbols, etc.) that identify the user, such as a name, an ID number, a username, or the like. Additionally, or alternatively, the member identifier may include a set of characters that identify user device 240, such as a serial number, a device name, an IP address  [0073] Information associated with a single member of a group may be conceptually represented as row in data structure 510. For example, the first row in data structure 510 may correspond to a first taxi cab driver associated with a group of Baltimore taxi cab drivers (e.g., identified as group ID "001" in FIG. 5A). The first taxi cab driver may be associated with a member ID of "Taxi-328," and a name of "Joseph Hunt."  [0074] The second row of data structure 510 may correspond to a second taxi cab driver associated with the group. The second taxi cab driver may be identified by a member ID of "Taxi-106," a member name of "Cynthia Thomas," and may be associated with a particular user device 240 identified by an IP address of "41.32.8.457.)
One of ordinary skill in the art would have recognized that applying the known technique of Kakadia to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kakadia to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such pairing of accounts with a group identifier. Further, applying pairing of accounts with a group identifier to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient assignment of a single identifier, representing two drivers, to a request by a user for on-demand driving services.

As per claim 15
The combination of Dicker, in view of Holst, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 14. Dicker further discloses the following:
further comprising the step of closing a transport transaction. ([0047] According to such implementations, the overall fare is unknown to the requesting user until drop-off, at 

As per claim 16
The combination of Dicker, in view of Holst, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 15. Stear Clear further discloses the following:
wherein the management application submits a booking request from the first application to the paired driving accounts. (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  

As per claim 17
The combination of Dicker, in view of Holst, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 16. Dicker further discloses the following:
wherein the first application submits a driver query to the management application to query a driver database including nearby drivers that have sign-in to the system.  

As per claim 18
The combination of Dicker, in view of Holst, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 17. Dicker further discloses the following:
wherein the first application provides the user the ability to select a driver queried from the management application and then includes the selected driver in the booking request.  ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price 

As per claim 19
The combination of Dicker, in view of Holst, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 18. Stear Clear further discloses the following:
wherein the second application displays the booking request and provides a first driver of the paired driving account the ability to accept or decline the booking request.  (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  .  

As per claim 20

wherein the first application submits a driver query to the management application to query a driver database including nearby drivers that have sign-in to the system, ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.)

Dicker does not teach the following limitation, however, Stear Clear does: 
the user application provides the user the ability to select a driver queried from the management application and then includes the selected driver in the booking request, and management application submits the booking request from the first application to the paired driving accounts.  (Page 2 Figure – Select Drive Team. But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the 
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628